Citation Nr: 1037120	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

2.  Entitlement to an effective date earlier than February 1, 
2008, for the grant of dependent spouse benefits for the 
Veteran's service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 
1976.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from July 2007, September 2008, and October 
2008 rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Jackson, Mississippi, that denied the 
benefits sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than 
February 1, 2008, for the grant of dependent spouse benefits for 
the Veteran's service-connected PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's combined disability evaluation is 70 percent.

2.  The competent evidence shows that the Veteran is precluded 
from substantially gainful employment as a result of his service-
connected PTSD.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  To meet the requirement of "one 60 percent disability" 
or "one 40 percent disability," the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) disabilities 
affecting a single body system; (4) multiple injuries incurred in 
action; and (5) multiple disabilities incurred as a prisoner of 
war.  Id.  In addition to the foregoing, there must be evidence 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  Id.  Marginal employment is 
not considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the procedures 
set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Based on this record and evidence, it is clear that by way of 
this decision, the Veteran meets the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 4.16(a).  
The Veteran is rated 70 percent disabled for his PTSD. This is 
his only service-connected disability.  Thus, by way of 
application of the combined ratings table, the Veteran's combined 
rating is 70 percent.  38 C.F.R. 
§ 4.25 (2009).

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected PTSD.  The Board finds that the Veteran's PTSD renders 
him unable to obtain or maintain substantially gainful 
employment.  

The record shows that the Veteran was an electrical engineer for 
a number of years.  At his August 2010 hearing, the Veteran 
testified that his PTSD symptoms (specifically, his fear of 
crowds, irrational thoughts, sleeping problems, flashbacks, 
memory problems, depression, and suicidal ideation) prevent him 
from working.  The April 2006 VA psychiatric examiner diagnosed 
the Veteran with severe PTSD and determined that the Veteran has 
major impairment in family, social, and productive life and 
serious suicidal preoccupation.  The April 2007 VA psychiatric 
examiner found the Veteran has been unsuccessful in returning to 
the work setting because of his PTSD symptoms.  The VA examiner 
stated that "the severity of his PTSD, especially his problems 
with irritability and difficulty being around other people, would 
make it very difficul[t] for him to function in an employment 
setting."  Although the June 2010 supplemental statement of the 
case (SSOC) and the Veteran's representative at the hearing 
described a January 2010 VA examination that indicated the 
Veteran's PTSD symptoms do not interfere with his employment, the 
claims file does not contain such examination.  And, even 
assuming this examination exists, the weight of the evidence, 
both medical and lay, demonstrates that the Veteran's PTSD 
prevents him from securing or following a substantially gainful 
occupation.  Specifically, the claims file does not contain 
contrary evidence to the April 2007 VA examiner's positive 
opinion.

Therefore, based on the sum of this evidence, the Board finds 
that a total evaluation based on individual unemployability due 
to the Veteran's service-connected PTSD is warranted.  The 
Veteran's claim is granted.



Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for a TDIU.  This is so 
because the Board is taking action favorable to the Veteran by 
granting the claim on appeal; a decision at this point poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Entitlement to a TDIU is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the earlier effective date 
claim can be properly adjudicated.  

The Board has determined that a timely notice of disagreement 
(NOD) dated in September 2008 has been submitted in response to 
the September 2008 rating decision.  Additionally, a timely NOD 
dated in November 2008 has been submitted in response to the 
October 2008 rating decision.  Thus, the RO must respond to the 
disagreement with a statement of the case (SOC) addressing the 
issue of entitlement to an effective date earlier than February 
1, 2008, for the grant of dependent spouse benefits for the 
Veteran's service-connected PTSD.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Issue a SOC addressing the Veteran's claim of 
entitlement to an effective date earlier than 
February 1, 2008, for the grant of dependent 
spouse benefits for the Veteran's service-
connected PTSD.  Advise the Veteran of the 
date on which the time allowed for perfecting 
a timely substantive appeal of this claim 
expires.  If the Veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal, then the RO should return 
the claim to the Board for the purpose of 
appellate disposition, if the claim remains 
denied.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


